     Case 2:19-cr-00313-SVW Document 206 Filed 05/27/21 Page 1 of 6 Page ID #:1455



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 19-313-SVW

15              Plaintiff,                   ORDER CONTINUING TRIAL DATE AND
                                             FINDINGS REGARDING EXCLUDABLE
16                    v.                     TIME PERIODS PURSUANT TO SPEEDY
                                             TRIAL ACT
17   MARK STEVEN DOMINGO,

18              Defendant.                   [PROPOSED] TRIAL DATE: [08-05-21]

19

20         Having considered the United States of America’s Ex Parte
21   Application for Speedy Trial Act Findings of Excludable Delay, as
22   well as the Central District of California’s General Orders, the
23   Chief Judge’s Orders, and the Amended Expiration of Continuity of
24   Operations Plan Notice, the Court hereby FINDS AS FOLLOWS:
25         1.    The Indictment in this case was filed on May 22, 2019.
26   Defendant first appeared before a judicial officer of the court in
27   which the charges in this case were pending on April 29, 2019.             The
28
     Case 2:19-cr-00313-SVW Document 206 Filed 05/27/21 Page 2 of 6 Page ID #:1456



 1   Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

 2   trial commence on or before July 31, 2019.

 3           2.   On May 31, 2019, the Court set a trial date of July 23,

 4   2019.    Following the parties’ subsequent stipulations, based in part

 5   on the COVID-19 pandemic’s impact on the Central District of

 6   California, this Court continued defendant’s trial from July 31,

 7   2019 to July 6, 2021.

 8           3.   Defendant is detained pending trial.       The parties estimate

 9   that the trial in this matter will last approximately two weeks.

10           4.   Defendant is charged with a violation of 18 U.S.C.

11   § 2339A: Providing Material Support to Terrorists; and 18 U.S.C.

12   § 2332a(a)(2): Attempted Use of a Weapon of Mass Destruction.             The

13   government has produced discovery to the defense, including multiple

14   terabytes of electronic discovery related to the investigation of

15   the defendant.

16           5.   In March 2020, following the President’s declaration of a

17   national emergency in response to COVID-19, the Court entered a

18   General Order suspending jury selection and jury trials.            C.D. Cal.

19   General Order No. 20-02 (Mar. 13, 2020).

20           6.   The suspension of jury trials was one of the many health

21   and safety restrictions adopted in response to COVID-19.            During the

22   pandemic, the Court has imposed limitations on access to Court

23   facilities, suspended grand jury proceedings, and maximized the use

24   of video-teleconference and telephonic hearings.          See, e.g., C.D.

25   Cal. General Order No. 20-03 (Mar. 13, 2020); C.D. Cal. Order of the

26   Chief Judge No. 20-042 (Mar. 19, 2020); C.D. Cal. Order of the Chief

27   Judge No. 20-043 (Mar. 29, 2020); C.D. Cal. Order of the Chief Judge

28   No. 20-044 (Mar. 31, 2020); C.D. Cal. General Order No. 20-08 (May

                                             2
     Case 2:19-cr-00313-SVW Document 206 Filed 05/27/21 Page 3 of 6 Page ID #:1457



 1   28, 2020); C.D. Cal. General Order No. 20-09 (Aug. 6, 2020); C.D.

 2   Cal. Order of the Chief Judge No. 20-179 (Dec. 7, 2020); C.D. Cal.

 3   Order of the Chief Judge No. 21-002 (Jan. 6, 2021); C.D. Cal. Order

 4   of the Chief Judge No. 21-031 (Mar. 16, 2021); C.D. Cal. General

 5   Order No. 21-03 (Mar. 19, 2021).

 6         7.     The Court’s orders were based on the California Governor’s

 7   declaration of a public-health emergency in response to COVID-19 and

 8   the Centers for Disease Control’s guidance to reduce exposure to the

 9   virus and slow its spread.       See, e.g., General Order 20-02, at 1;

10   Chief Judge Order 20-042, at 1-2; General Order 20-09, at 1.            Local

11   conditions necessitated an especially robust response.           California

12   has reported over 3.5 million COVID-19 cases and approximately

13   60,000 deaths.     See https://covid19.ca.gov/state-dashboard/.         The

14   Central District of California has been one of the hardest hit areas

15   in the nation, with over 2 million reported cases and approximately

16   40,000 deaths.     See https://www.nytimes.com/interactive/2021/us/

17   california-covid-cases.html.       State and local orders at various

18   times during the pandemic have required residents to stay home,

19   prohibited travel, closed businesses, and suspended in-person

20   schooling.    See, e.g., California Executive Order N-33-20 (Mar. 19,

21   2020); Safer at Home, Public Order Under City of Los Angeles

22   Emergency Authority (Mar. 19, 2020); California Regional Stay at

23   Home Order 12/03/2020 (Dec. 3, 2020); Blueprint for a Safer Economy,

24   https://covid19.ca.gov/safer-economy/.         At the height of the

25   pandemic, ICU availability in the Central District of California

26   dropped to 0.0%.     Chief Judge Order 21-002, at 1.

27         8.     The Federal Bureau of Prisons (BOP) also adopted

28   aggressive procedures to protect federal inmates and combat the

                                             3
     Case 2:19-cr-00313-SVW Document 206 Filed 05/27/21 Page 4 of 6 Page ID #:1458



 1   spread of COVID-19.      The BOP’s response has included facility

 2   lockdowns, quarantine and isolation measures, restrictions on inmate

 3   movement and visitation, and a nationwide vaccination campaign.

 4           9.    Given these facts, the Central District suspended jury

 5   trials to protect public health, reduce the size of public

 6   gatherings, and avoid unnecessary travel.         See General Order 20-09,

 7   at 1.    Now, based on improving conditions and data trends documented

 8   in accordance with California’s Blueprint for a Safer Economy, the

 9   Central District has entered the final phase (Phase 3) of its phased

10   reopening plan.     In the Southern Division, jury trials will resume

11   on May 10, 2021.     C.D. Cal. General Order No. 21-07, at 3 ¶ 3(a)

12   (Apr. 15, 2021).     In the Western and Eastern Divisions, jury trials

13   will resume on June 7, 2021.       See id., at 3 ¶ 3(b).

14           10.   The resumption of jury trials, however, will necessitate

15   rigorous safety protocols “to protect the health and safety of all

16   trial participants.”      Id. at 2-3 ¶ 4.     The Central District has

17   developed and announced detailed measures covering a range of

18   subjects, including courtroom ventilation and cleaning, masks and

19   face shields, physical distancing, venireperson seating, courtroom

20   layout options, sidebar proceedings, and juror deliberations.

21   https://www.cacd.uscourts.gov/sites/default/files/documents/Conducti

22   ng%20Jury%20Trials%20During%20the%20COVID-19%20Pandemic.pdf.

23   Implementation of those protocols to protect health and safety will

24   limit the number of jury trials that can be conducted

25   simultaneously.     General Order 21-07, at 2-3 ¶ 4.

26           11.   Given the grave public-health concerns, the need to limit

27   the number of jury trials that can occur simultaneously in order to

28   maintain social distancing and protect all trial participants, and

                                             4
     Case 2:19-cr-00313-SVW Document 206 Filed 05/27/21 Page 5 of 6 Page ID #:1459



 1   the facts set forth in the government’s Ex Parte Application (which

 2   the Court incorporates fully by reference), the ends of justice

 3   served by the continuance outweigh the best interest of the public

 4   and defendant in a speedy trial.        Failure to grant a continuance

 5   would put parties, witnesses, jurors, venirepersons, counsel, and

 6   Court personnel at unnecessary risk and would likely make a

 7   continuation of the proceeding impossible or result in a miscarriage

 8   of justice, particularly given the need for a complete and

 9   continuously serving jury.

10         12.   Due to the restrictions imposed by current public-health

11   concerns it is also unreasonable to expect adequate preparation for

12   pretrial proceedings or for the trial itself within the Speedy Trial

13   Act time limits.     Thus, denial of a continuance is likely to deny

14   all counsel reasonable time necessary for effective preparation,

15   taking into account the exercise of due diligence.

16         13.   The continuance is not based on congestion of the Court’s

17   calendar, lack of diligent preparation on the part of the government

18   or the defense, or failure on the part of counsel for the government

19   to obtain available witnesses.

20         Accordingly, the Court finds that there are facts that support

21   a continuance of the trial date in this matter, and there is good

22   cause for a finding of excludable time pursuant to the Speedy Trial

23   Act, 18 U.S.C. § 3161.

24         THEREFORE, FOR GOOD CAUSE SHOWN:

25         1.    The trial in this matter is continued from July 6, 2021

26   and August 5, 2021.

27         2.    The time period of July 6, 2021 and August 5, 2021,

28   inclusive, is excluded in computing the time within which the trial

                                             5
     Case 2:19-cr-00313-SVW Document 206 Filed 05/27/21 Page 6 of 6 Page ID #:1460



 1   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

 2   and (h)(7)(B)(iv).

 3           3.   Nothing in this Order shall preclude a finding that other

 4   provisions of the Speedy Trial Act dictate that additional time

 5   periods are excluded from the period within which trial must

 6   commence.     Moreover, the same provisions and/or other provisions of

 7   the Speedy Trial Act may in the future authorize the exclusion of

 8   additional time periods from the period within which trial must

 9   commence.

10           IT IS SO ORDERED.

11

12        May 27, 2021
      DATE                                       UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6
